DETAILED ACTION
The present application was filed on or about 26 July 2019.
This Detailed Action is a response to Applicant’s Response to Non-Final Office Action filed on or about 19 March 2021. 
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In response to a 35 USC § 112 made in the prior office action where this examiner rejected the recitation of a “first version” as indefinite, Applicant has amended Claims 1 and 19 to recite “wherein the first version corresponds to the file.”  It is not clear to what “first version” 
With regards to Claim 9, a similar issues arises.  Applicant’s Claim 8 clearly defines that the “first version” is version information about the file, when reciting “first version information about the file.”  Within Claim 9, which depends from Claim 8, Applicant recites “the first contact information indicating the set of nodes from which the file of the first version is accessible.”  This limitation appears to claim that “the file” is distinct from and is a data structure containing the first version?  
If Applicant intends that the “first version” is a version of the file, please state it clearly.  If the “first version” is a version of something else, please state that clearly. 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-7, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kulesza et al (US 10,061,834 B1 referred hereinafter as Kulesza).
In regards to Claim 1, Kulesza discloses a method comprising: in response to determining that at least one client node obtains a file of a first version stored at a storage node (Kulesza [Col. 2 lines 61-65] teaches incremental out of place updates to datasets across different storage locations.  The original dataset is interpreted as a first version.  Original and updated datasets are stored in linked storage locations or nodes.  Kulesza [Col. 3 Lines 46-55; Fig. 2].), 
generating, by one or more processors, contact information indicating that the file of the first version is accessible from the storage node and the at least one client node (Kulesza [Col. 3 Lines 1-12; Fig. 2] teaches metadata linking storage locations for servicing client queries directed toward the dataset.  Keys are used to facilitate scanning or searching the linked storage locations.  Kulesza [Col. 3 Lines 3-10].), wherein the first version corresponds to the file (Kulesza [Col. 3 Lines 14-21] teaches versions correspond to updates, modifications, insertions, or deletions of data in a data set that may be performed in place or out of place.  Therefore, a first version corresponds to the state of the data or file.); 
recording, by one or more processors, the contact information into a distributed hash table associated with a plurality of nodes including the storage node and the at least one client node (Kulesza [Col. 3 Lines 1-12] teaches metadata linking storage locations for servicing client queries directed toward the dataset using keys that provides a lookup service where data is retrieved based on the key value pair.); 
generating, by one or more processors, a respective route table for each of the plurality of nodes associated with the distributed hash table (Kulesza [Col. 2 Lines 61-63; Fig. 1A #100, Fig. 1B #100] teaches a data store maintaining a data set across different storage locations where each storage location is interpreted as a storage node.  The storage locations are linked according to an ordering schema to service queries directed toward the dataset.  Kulesza [Col. 2 Lines 63-65, Col. 3 Lines 1-3].), wherein the respective route table of each of the plurality of nodes includes a record of respective nearby nodes (Kulesza [Col. 3 Lines 3-13] teaches its linked list contains a database table storing the data records for all the nodes.);
generating, by one or more processors, first version information indicating that the file is of the first version (Kulesza [Col. 3 Lines 39-45] teaches first version information as not marking data for deletion or generating an updated version of the data.); and 
recording, by one or more processors, the first version information into a blockchain associated with the plurality of nodes (Kulesza [Col. 3 Lines 46-50] teaches data is stored on the system using linked storage locations by updating a data block chain or mapping information.).  
In regards to Claim 3, Kulesza discloses the method of claim 1, further comprising: dividing, by one or more processors, the file of the first version into a plurality of slices; generating, by one or more processors, slice information about the plurality of slices; and recording, by one or more processors, the slice information at the storage node and the at least one client node (Kulesza [Col. 6 Lines 40-55] teaches distributed data warehouse clusters made up of one or more nodes.  Nodes of a data warehouse cluster may be implemented as one or more data slices for storing data.  Kulesza [Col. 6 Lines 48-49].  Clusters receive request and other communications over a WAN from clients.  Kulesza [Col. 6 Lines 52-56].  In addition, .  
In regards to Claim 4, Kulesza discloses the method of claim 3, wherein the slice information indicates information selected from the group consisting of: respective versions of the plurality of slices corresponding to the first version (Kulesza [Col. 2 Lines 51-60, Col. 6 Lines 40-55, Col. 8 Lines 47-59] teaches maintaining a data store by updating records in a database table to reflect changes in the versions of the data when there are deletions of old data or insertions of new data.); respective start positions of the plurality of slices in the file of the first version; and respective end positions of the plurality of slices in the file of the first version.  
In regards to Claim 5, Kulesza discloses the method of claim 1, further comprising: receiving, by one or more processors, a request from a client node to modify the file of the first version, the client node being included in the plurality of nodes; and modifying, by one or more processors, the file at the storage node from the first version to a second version based on the request (Kulesza [Col. 6 Lines 6-22, Col. 9 Lines 20-31] teaches a client node, which is one of a plurality of nodes, communicating a request with a distribute data warehouse where a request includes reads, writes, and other access operations modifying the data and generating a second version.).  
In regards to Claim 6, Kulesza discloses the method of claim 5, further comprising: in response to failure of the modification, transmitting, by one or more processors, a notification indicating that the request is rejected to the client node (Kulesza [Col. 13 Lines 9-24] teaches that a failed update to the dataset would be tracked in the metadata.).  
In regards to Claim 7, Kulesza discloses the method of claim 5, further comprising: in response to success of the modification, generating, by one or more processors, second version information indicating that the file is modified from the first version to the second version by the client node (Kulesza [Col. 2 Lines 44-60] teaches a schema for tracking out of place updates where insertions and deletions of data, which create second versions, are tracked in a data structure accessible to one or more client nodes.); and recording, by one or more processors, the second version information into the blockchain (Kulesza [Col. 3 Lines 46-50] teaches data is stored on the system using linked storage locations by updating a data block chain or mapping information.).  
In regards to Claim 19, Kulesza discloses a computer system comprising: one or more computer processors (Kulesza [Col. 8 Lines 25-36] teaches servers having one or more processor cores.); one or more computer readable storage media (Kulesza [Col. Lines 46-56] teaches computer readable storage media.); and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors (Kulesza [Col. Lines 46-56] teaches stored program instructions.), the program instructions comprising: in response to determining that at least one client node is obtaining a file of a first version stored at a storage node, program instructions to generate contact information indicating that the file of the first version is accessible from the storage node and the at least one client node (Kulesza [Col. 3 Lines 1-12; Fig. 2] teaches metadata linking storage locations for servicing client queries directed toward the dataset.  Keys are used to facilitate scanning or searching the linked storage locations.  Kulesza [Col. 3 Lines 3-10].); program instructions to record the contact information into a distributed hash table associated with a plurality of nodes including the storage node and the at least one client node (Kulesza [Col. 3 Lines 1-; program instructions to generate first version information indicating that the file is of the first version (Kulesza [Col. 3 Lines 39-45] teaches first version information as not marking data for deletion or generating an updated version of the data.); and program instructions to record the first version information into a blockchain associated with the plurality of nodes (Kulesza [Col. 3 Lines 46-50] teaches data is stored on the system using linked storage locations by updating a data block chain or mapping information.).  
In regards to Claim 20, Kulesza discloses the computer system of claim 19, further comprising program instructions, stored on the computer readable storage media for execution by at least one of the one or more processors, to: divide the file of the first version into a plurality of slices ; generate slice information about the plurality of slices; and record the slice information at the storage node and the at least one client node (Kulesza [Col. 6 Lines 40-55] teaches distributed data warehouse clusters made up of one or more nodes.  Nodes of a data warehouse cluster may be implemented as one or more data slices for storing data.  Kulesza [Col. 6 Lines 48-49].  Clusters receive request and other communications over a WAN from clients.  Kulesza [Col. 6 Lines 52-56].  In addition, Kulesza’s storage devices include RAID storage systems therefore Kulesza teaches storing the slice information at a storage node and at least one client node.  Kulesza [Col. 8 Lines 47-59]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kulesza as applied above and further in view of Feeney (US 2016/0098723 A1).
In regards to Claim 2, Kulesza discloses the method of claim 1, 
Kulesza does not teach wherein recording the contact information further comprises: determining, by one or more processors, a node from the plurality of nodes, such that a distance from the node to the storage node is below a threshold distance; and recording, by one or more processors, the contact information into the distributed hash table at the node.  
Feeney discloses wherein recording the contact information further comprises: determining, by one or more processors, a node from the plurality of nodes, such that a distance from the node to the storage node is below a threshold distance (Feeney [0059] teaches a block chain ecosystem data structure having a peer-to-peer storage protocol.  The peer-to-peer storage protocol assigns a distance between nodes and keeps the nodes closer to each other.  Feeney [0059].); and recording, by one or more processors, the contact information into the distributed hash table at the node (Feeney [0059] teaches hashing each element of the data into a particular DHT.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Kulesza and Feeney, before the effective filing date of the claimed invention, to include Feeney’s threshold distance determination into the metadata of Kulesza. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Feeney with Kulesza is to keep the geometric distance between keys as close as possible.  Feeney [0059]. 
Claim 8, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesza further in view of Freedman, Michael; David Mazieres. Sloppy Hashing and Self-Organizing Clusters, New York University Department of Computer Science (2003) (referred hereinafter as Freedman).
In regards to Claim 8, Kulesza discloses a method comprising: receiving, by one or more processors, a first request to access a file from a user at a client node; obtaining, by one or more processors, first version information (Kulesza [Col. 2 lines 61-65] teaches incremental out of place updates to datasets across different storage locations.  The original , about the file from a blockchain associated with a plurality of nodes including the client node (Kulesza [Col. 3 Lines 46-50] teaches data is stored on the system using linked storage locations by updating a data block chain or mapping information.), the first version information indicating that the file is of a first version Original and updated datasets are stored in linked storage locations or nodes.  Kulesza [Col. 3 Lines 46-55; Fig. 2].), wherein the first version corresponds to the file (Kulesza [Col. 3 Lines 14-21] teaches versions correspond to updates, modifications, insertions, or deletions of data in a data set that may be performed in place or out of place.  Therefore, a first version corresponds to the state of the data or file.), determining, by one or more processors, a set of nodes from which the file of the first version is accessible based on the distributed hash table associated with the plurality of nodes (Kulesza [Col. 3 Lines 1-12] teaches metadata linking storage locations for servicing client queries directed toward the dataset using keys that provides a lookup service where data is retrieved based on the key value pair.), the set of nodes being included in the plurality of nodes (Kulesza [Figs 1A-3] teaches a multinode system.); and obtaining, by one or more processors, the file of the first version from at least one node in the set of nodes (Kulesza [Col. 6 Lines 6-22, Col. 9 Lines 20-31] teaches communicating a request with a distribute data warehouse where a request includes reads, writes, and other access operations.).  
Kulesza does not teach wherein obtaining first version information about the file further comprises:
obtaining, by one or more processors, a list of levels of clusters of a distributed hash table associated with the plurality of nodes, wherein the levels of clusters are based at least in part on a round trip time between two nodes in each level of clusters;
initiating, by one or more processors, a search for first contact information of the file based at least in part on a level of a cluster of the list of levels of clusters. 
Freedman discloses wherein obtaining first version information about the file further comprises:
obtaining, by one or more processors, a list of levels of clusters (Freedman [Pg. 46 Para6] teaches a cluster contains one or more member Coral nodes.  Each Coral node is a member of several distributed sloppy hash tables (DSHT).  Freedman [Pg. 46 Para. 4-5].) of a distributed hash table associated with the plurality of nodes (Freedman [Pg. 47 Para. 3] teaches distributed hash tables using key value pairs.  The retrieval or insertion of a key is accomplished through a lookup protocol that searches for node identifiers.), wherein the levels of clusters are based at least in part on a round trip time between two nodes in each level of clusters (Freedman [Pg. 46 Para 6] teaches a diameter of a cluster is the maximum desired roundtrip time between any two nodes contained in the cluster.);
initiating, by one or more processors, a search for first contact information of the file based at least in part on a level of a cluster of the list of levels of clusters (Freedman [Pg. 47 Para. 5] teaches a node returning contact information for another node whose nodeid is closer to the target key.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kulesza and Freedman, before the effective filing date of the claimed invention, to include Freedman’s sloppy hashing and self-organizing clusters into distributed data processing method 
In regards to Claim 11, the combination of Kulesza and Freedman discloses the method of claim 8, wherein the file of the first version includes a plurality of slices (Nodes of a data warehouse cluster may be implemented as one or more data slices for storing data.  Kulesza [Col. 6 Lines 48-49]), and obtaining the file of the first version comprises: obtaining, by one or more processors, a set of slice information about the file from the set of nodes (Kulesza’s storage devices include RAID storage systems therefore Kulesza teaches storing the slice information.  Kulesza [Col. 8 Lines 47-59], the slice information obtained from a node in the set of nodes indicating information about a set of slices included in the file at the node (Kulesza [Col Lines 40-56] teaches nodes of a data cluster implement as one or more slices for storing data.  The plurality of slices stores data, which is information from a node about a set of slices.); determining, by one or more processors, the at least one node having the plurality of slices based on the set of slice information and the first version (Kulesza [Col Lines 40-56] teaches nodes of a data cluster implement as one or more slices for storing data.  The storage of data in a node made up of slices, and the reading of data from that node would be a determination by the one more system processors that the node has a plurality of slices based on the slice information and the first version.); and obtaining, by one or more processors, the plurality of slices from the at least one node (Kulesza [Col. 6 Lines 6-22, Col. 9 Lines 20-31] teaches a client node, which is one of a plurality of nodes, communicating a request with a .  
In regards to Claim 12, the combination of Kulesza and Freedman discloses the method of claim 8, wherein the first request is to read the file, and the method further comprises: in response to the file of the first version including a plurality of slices being obtained, generating, by one or more processors, slice information about the plurality of slices; and recording, by one or more processors, the slice information at the client node (Kulesza [Col. 6 Lines 40-55] teaches distributed data warehouse clusters made up of one or more nodes.  Nodes of a data warehouse cluster may be implemented as one or more data slices for storing data.  Kulesza [Col. 6 Lines 48-49].  Clusters receive request and other communications over a WAN from clients.  Kulesza [Col. 6 Lines 52-56].  In addition, Kulesza’s storage devices include RAID storage systems therefore Kulesza teaches storing the slice information at a storage node and at least one client node.  Kulesza [Col. 8 Lines 47-59]).  
In regards to Claim 13, the combination of Kulesza and Freedman discloses the method of claim 12, further comprising: generating, by one or more processors, second contact information indicating that the file of the first version is accessible from the client node (Kulesza [Col. 2 Lines 44-60] teaches a schema for tracking out of place updates where insertions and deletions of data, which create second versions, are tracked in a data structure accessible to one or more client nodes.); and recording, by one or more processors, the second contact information into the distributed hash table (Kulesza [Col. 3 Lines 1-12] teaches metadata linking storage locations for servicing client queries directed toward the dataset using keys that provides a lookup service where data is retrieved based on the key value pair.  Kulesza [Col. 3 Lines 46-50] teaches data is stored on the system using linked storage locations .  
In regards to Claim 14, the combination of Kulesza and Freedman discloses the method of claim 8, wherein the first request is to modify the file (Kulesza [Col. 2 Lines 51-60, Col. 6 Lines 40-55, Col. 8 Lines 47-59] teaches insertions, deletions, reading, writing, and other access operations modifying the file.), and the method further comprises: in response to the file of the first version being obtained, generating, by one or more processors, a copy of the file of the first version; and modifying, by one or more processors, the copy (Kulesza [Col. 3 Lines 39-45] teaches incremental out of place updates performed by copying data from a data chunk that is not marked for deletion.  A data access module stores inserts and or modifications of a dataset in a portion of storage that is unordered.  Kulesza [Col. 10 Lines 9-17].  This allows for updates to data to be made out of place.  Kulesza [Col. 10 Lines 23-25].).  
In regards to Claim 15, the combination of Kulesza and Freedman discloses the method of claim 14, wherein the file of the first version includes a plurality of slices, and modifying the copy comprises: determining, by one or more processors, one or more slices to be modified from the plurality of slices in the copy; and modifying, by one or more processors, the one or more slices (Kulesza [Col. 6 Lines 6-22, Col. 9 Lines 20-31] teaches communicating a request with a distribute data warehouse where a request includes reads, writes, and other access operations modifying the data and generating a second version.  Kulesza’s storage devices include RAID storage systems that would carry out modifying the out of order modifications.  Kulesza [Col. 8 Lines 47-59].).  
In regards to Claim 16, the combination of Kulesza and Freedman discloses the method of claim 14, wherein the plurality of nodes include a storage node for storing the file, and the method further comprises: transmitting, by one or more processors, a second request to modify the file from the first version to a second version to the storage node (Kulesza [Col. 3 Lines 46-64] teaches updating data and storing updated data on a storage node.), the second version corresponding to the modified copy (Kulesza [Col. Lines 32-45] teaches updating the data out of order.); and in response to receiving, by one or more processors, from the storage node a notification indicating that the second request is rejected, returning, by one or more processors, a response indicating that the first request is rejected to the user (Kulesza [Col. 13 Lines 9-24] teaches that a failed update to the dataset would be tracked in the metadata.); and removing, by one or more processors, the modified copy from the client node (Kulesza [Col. 10 Lines 9-14] teaches executing modifications of data in the form of insertions and deletions.  Once the data is updated, the modified copy becomes the current data thereby removing the modified copy.  Kulesza [Col. 3 Lines 39-45].).  
In regards to Claim 17, the combination of Kulesza and Freedman discloses the method of claim 16, further comprising: in response to second version information indicating that the file is modified from the first version to the second version by the client node being recorded into the blockchain (Kulesza [Col. 10 Lines 9-14] teaches executing modifications of data in the form of insertions and deletions.  Once the data is updated, the modified copy becomes the current data thereby removing the modified copy.  Kulesza [Col. 3 Lines 39-45].  Kulesza [Col. 3 Lines 46-50] teaches data is stored on the system using linked storage locations by updating a data block chain or mapping information), overwriting, by one or more processors, the file of the first version with the modified copy (Kulesza [Col. 2 Lines 51-60, Col. 6 Lines 40-55, Col. 8 Lines 47-59] teaches overwriting the first version with an updated version.).  
In regards to Claim 18, the combination of Kulesza and Freedman discloses the method of claim 17, wherein the client node records first slice information about a plurality of slices in the file of the first version, and the method further comprises: in response to the file of the first version being overwritten with the modified copy, generating, by one or more processors, second slice information based on the modified copy; and replacing, by one or more processors, the first slice information with the second slice information (Kulesza [Col. 6 Lines 40-56] teaches nodes of a data cluster implement as one or more slices for storing data.  Where data is stored in slices, Kulesza [Col. 3 Lines 39-45] teaches updating the slices with information relevant to insertions and deletions.  Updating the data slices reads on generating second slice information and replacing first slice information.).  
In regards to Claim 9, the combination of Kulesza and Freedman discloses the method of claim 8.
The combination of Kulesza and Freedman does not teach wherein determining the set of nodes comprises: searching, by one or more processors, the distributed hash table for first contact information about the file, the first contact information indicating the set of nodes from which the file of the first version is accessible; and in response to the first contact information being found in the distributed hash table, determining, by one or more processors, the set of nodes based on the first contact information.  
Feeney discloses wherein determining the set of nodes comprises: searching, by one or more processors, the distributed hash table for first contact information about the file, the first contact information indicating the set of nodes from which the file of the first version is accessible (Feeney [0059] teaches a distributed hash table mapping elements of data to keys in a keyspace.  The DHT may include an overlay network labelling data storage elements ; and in response to the first contact information being found in the distributed hash table, determining, by one or more processors, the set of nodes based on the first contact information (Feeney [0059] teaches the keys in the keyspace identify the nodes having the information.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Kulesza and Freedman and Feeney, before the effective filing date of the claimed invention, to include Feeney’s threshold distance determination into the metadata of the combination of Kulesza and Freedman. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Feeney with the combination of Kulesza and Freedman is to keep the geometric distance between keys as close as possible.  Feeney [0059]. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kulesza and Feeney further in view of Miller (US 2007/0002869 A1).
In regards to Claim 10, the combination of Kulesza, Freedman, and Feeney discloses the method of claim 9, 
The combination of Kulesza, Freedman, and Feeney does not teach wherein the plurality of nodes include a storage node for storing the file, and determining the set of nodes further comprises: in response to the first contact information being absent in the distributed hash table, adding, by one or more processors, the storage node to the set of nodes.
Miller discloses wherein the plurality of nodes include a storage node for storing the file, and determining the set of nodes further comprises: in response to the first contact information being absent in the distributed hash table, adding, by one or more processors, the storage node to the set of nodes (Miller [0029, 0036] teaches a plurality of nodes, including a storage node, wherein a key insertion message prompting the creation of a storage node.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Kulesza, Freedman, and Feeney, and Miller, before the effective filing date of the claimed invention, to include Miller’s routing for distributed hash tables into the distributed hash tables of the combination of Kulesza, Freedman, and Feeney. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine the combination of Kulesza, Freedman, and Feeney with Miller is to reduce code complexity, overhead, and increase reliability.  Miller [0011]. 

Response to Arguments
With regards to the 35 USC 112 rejection of claims 1, 3-5, 7-9, and 11-20, Applicant argues its amendments have resolved this issue.  Applicant’s argument is not persuasive.  In response to a 35 USC § 112 made in the prior office action where this examiner rejected the recitation of a “first version” as indefinite, Applicant has amended Claims 1 and 19 to recite “wherein the first version corresponds to the file.”  It is not clear to what “first version” refers.  To put it another way, a first version of what?  The amendment does not add clarity because it reinforces that the “first version” is somehow distinct from “the file.”  Applicant has not 
With regards to Claim 9, a similar issues arises.  Applicant’s Claim 8 clearly defines that the “first version” is version information about the file, when reciting “first version information about the file.”  Within Claim 9, which depends from Claim 8, Applicant recites “the first contact information indicating the set of nodes from which the file of the first version is accessible.”  This limitation appears to claim that “the file” is distinct from and is a data structure containing the first version?  
If Applicant intends that the “first version” is a version of the file, please state it clearly.  If the “first version” is a version of something else, please state that clearly. 
In regards to examiner’s 35 USC 102 rejections of Claims 1, 3-8, and 11-20 Applicant argues Kulesza’s disclosure of “data records in a database table may be stored in data blocks sorted according to a sort key, which may be a primary key or other column of the data base” does not disclose “generating…a respective route table for each of the plurality of nodes associated with the distributed hash table, wherein the respective route table of each of the plurality of nodes includes a record of respective nearby nodes.
However, it should be noted that Kulesza does teach “generating, by one or more processors, a respective route table for each of the plurality of nodes associated with the distributed hash table, wherein the respective route table of each of the plurality of nodes includes a record of respective nearby nodes.” For example, Kulesza [Col. 2 Lines 61-63; Fig. 1A #100, Fig. 1B #100] teaches a data store maintaining a data set across different storage locations where each storage location is interpreted as a storage node.  The storage locations are linked according to an ordering schema to service queries directed toward the dataset.  Kulesza [Col. 2 Lines 63-65, Col. 3 Lines 1-3].  These disclosures by Kulesza disclose “generating, by one or more processors, a respective route table for each of the plurality of nodes associated with the distributed hash table.”  Additionally, Kulesza [Col. 3 Lines 3-13] teaches its linked list contains a database table storing the data records for all the nodes which discloses Applicant’s “wherein the respective route table of each of the plurality of nodes includes a record of respective nearby nodes.”
With regards to examiner’s 35 USC 102 rejection of Claim 8, Applicant’s arguments are persuasive.  In light of Applicant’s amendments, a 35 USC 103 rejection of Claim 8 is made in view of the combination of Kulesza and Freedman. 
With regards to Claims 2, 9, and 10 Applicant argues those claims are now dependent from allowable claims.  Applicant’s argument is not persuasive.  Pursuant to the rejections contained in this Detailed Action, Applicant’s independent claims are rejected.  Any claims dependent from the independent claims are also rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Banjeree et al (US 2005/0201278 A1) teaches a multicast tree having a plurality of nodes.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                                        
/Michael Krofcheck/Primary Examiner, Art Unit 2138